Citation Nr: 9910332	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-42 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to May 1959.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a July 1996 rating decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in 
August 1996.  The RO received his substantive appeal in 
October 1996.

Although 38 C.F.R. § 3.155(a) (1998) requires a claimant at a 
minimum to "identify the benefit sought," the Board is 
mindful that the Court has held that a veteran need not 
specify with precision the appropriate legal provision for a 
benefit he is seeking and that the VA's statutory duty to 
assist requires a liberal reading of documents and evidence 
to include consideration of issues reasonably raised therein.  
Stanton v. Brown, 5 Vet. App. 563, 570 (1993); McGrath v. 
Brown, 5 Vet. App. 57, 60 (1993); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Akles v. Derwinski, 1 Vet. App. 118, 
121 (1991).  As such, the Board finds that a claim of 
entitlement for special monthly compensation (SMC) based on 
loss of use of a creative organ must be inferred from the 
evidence of record.  See 38 C.F.R. Part 4, Diagnostic Code 
7523, including Note (1998).  Since this issue has not been 
properly developed for appellate consideration by the Board, 
and is not inextricably intertwined with the issue on appeal, 
it is hereby referred to the RO for appropriate action.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

Review of the evidentiary record indicates that the veteran 
has established service connection for residuals of a 
fractured lumbar vertebrae, currently evaluated as 60 percent 
disabling, and residuals of a ruptured urethra with 
sterility, currently evaluated as 20 percent disabling (the 
RO has yet to consider the issue of SMC, as indicated above).  
Service connection has also been established at the 
noncompensable disability level for residuals of a fracture 
of the left shoulder and residuals of a fracture of the right 
pelvis and proximal shaft of the right femur.  According to 
the veteran's application for unemployability benefits, 
received in May 1996, he has a high school education plus two 
years of college and last worked full-time in 1994 (his 
former employer confirmed that he accepted early retirement 
and last worked full-time in 1991).

The Board observes that the veteran is seeking entitlement to 
a total rating based on individual unemployability by reason 
of service-connected disabilities. The veteran alleges that 
he has been unable to maintain any type of gainful employment 
due to his service-connected lumbar disability.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  In 
Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") referred to apparent 
conflicts in the regulations pertaining to individual 
benefits.  Specifically, the Court indicated there was a need 
for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91), 57 Fed. Reg. 2317 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

After careful review of the evidence of record, and with 
consideration of the veteran's complaints, the Board finds 
that a remand is necessary.  Although the veteran was 
afforded complete VA orthopedic and genitourinary 
examinations in August 1995, it is noted that the record is 
devoid of any opinion as to the degree of industrial 
impairment caused by his service- connected disabilities.  VA 
has a duty to supplement the record by obtaining an opinion 
as to the effect that the veteran's service-connected 
disability has upon his ability to work.  Friscia v. Brown, 7 
Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
disabilities and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
veteran's claims folder.

2.  Once the above-mentioned information 
has been ascertained, the RO must 
schedule the veteran for examinations by 
appropriate VA orthopedic and 
genitourinary specialists in order to 
determine the nature and extent of his 
service-connected disabilities.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by each specialist 
prior to his or her examination of the 
veteran.  X-rays, laboratory test, range 
of motion studies and/or other diagnostic 
studies should be performed as deemed 
appropriate by the specialists.  Each 
specialist must render objective clinical 
findings concerning the severity of the 
veteran's service-connected fractures and 
sterility, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
specialists must also comment on the 
effect that the veteran's service-
connected fractures on his ordinary 
activity, as well as his ability to 
procure and maintain employment.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's individual unemployability 
claim.

5.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


